The opinion of the court was delivered, by
Strong, J.
In its bearing upon the facts of the case as they *81appeared in evidence, the charge of the court was unexceptionable. The legal title to the land was in Mrs. Shetter, vested in her seven years before the husband’s debt was contracted, by conveyance not from him but from a stranger. Not only was there no evidence that he paid'the purchase-money, but the proof was clear that he paid no part of it. The case, therefore, shows neither legal nor equitable title in him. True, he joined in the mortgage with his wife and her co-grantee, thus becoming their surety (if he also signed their bond, which does not appear), and he built a blacksmith shop on the iand, and occupied it for some years, but neither of these things could give him title. That could only be acquired by the payment of purchase-money.
And if he had paid the purchase-money in 1854, when the conveyance was made to the wife, it would have raised no equity in him. He was not then in debt, and there is no evidence that he then contemplated contracting debts. It was quite competent for him at that time to make a settlement upon his wife, effective not only against himself, but also subsequent creditors not intended to be defrauded. And it has long been well settled that if a husband purchase land and pay for it, and have the deed made to his wife, there is no resulting trust in his favour. Such trusts arise only between strangers. Nor has the Act of April 11th 1848 placed the wife in a worse situation than she occupied before its passage. Equity will raise a, trust in thp husband to protect prior creditors, but where the transaction does not tend to defraud such creditors, it is a good settlement upon the wife: 8 Vesey 199; 9 Id. 12; 1 Peere Williams 780; Sugden on Vend. 146. The statute of Elizabeth avoids gifts and voluntary conveyances only in favour of those intended to be defrauded. Subsequent creditors not in existence or contemplation when a gift is made, may not avoid them. In this case the smithshop, the only thing which has cost the husband a cent, was erected many years before he became a debtor.
Keeny v. Good, Gamber v. Gamber, and the other cases cited by the plaintiff in error, have no applicability to such a case as this. Here the wife does show how she obtained the property; that if in any part or in any sense, it was a gift from her husband, or came from him, it was such a gift as he had a right to make, and made at a time when nobody could be defrauded.
The judgment is affirmed.